Citation Nr: 0913767	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  05-05 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left ankle 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friends


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1981 to July 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the Veteran's claim for service connection for a 
left ankle disability.  The Veteran testified before the 
Board in July 2005.  

In a January 2007 decision, the Board declined to reopen the 
Veteran's claim for service connection for a left ankle 
disability.  The Veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims.  Pursuant 
to a Joint Motion for Remand, a February 2008 Order of the 
Court remanded the claim for readjudication in accordance 
with the Joint Motion for Remand.  The Board remanded this 
claim for additional development in June 2008.    


FINDINGS OF FACT

1.  The claim for service connection for a left ankle 
disability was previously denied in a February 2000 Board 
decision.  The Veteran did not appeal that decision.  

2.  Evidence received since the last final decision in 
February 2000 relating to service connection for a left ankle 
disability is cumulative or redundant and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The February 2000 Board decision that denied service 
connection for a left ankle disability is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2008).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a left ankle 
disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 1984 decision, the Board denied the Veteran's 
claim for service connection for a left ankle disability.  
The Board reopened the Veteran's claim for service connection 
for a left ankle disability in February 1997 and denied the 
claim on the merits in February 2000.  Most recently, the RO 
declined to reopen the claim for service connection in 
February 2004.  While the RO found that new and material 
evidence had not been submitted to reopen the Veteran's claim 
for service connection for a left ankle disability, the Board 
must still consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  

In a decision dated in February 2000, the Board denied the 
Veteran's claim for service connection for a left ankle 
disability.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  Thus, the 
February 2000 Board decision became final because the Veteran 
did not file a timely appeal.  

The claim for entitlement to service connection for a left 
ankle disability may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The Veteran filed this application to reopen his claim in 
June 2003.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the Veteran's service medical records, private 
medical records, VA examination, and the Veteran's testimony 
before a Decision Review Officer.  The Board denied the claim 
because there was no evidence that the Veteran's pre-existing 
left ankle disability was aggravated by his period of active 
service.    

The Veteran applied to reopen his claim for service 
connection for a left ankle disability in June 2003.  The 
Board finds that the evidence received since the last final 
decision is cumulative of other evidence of record and does 
not raise a reasonable possibility of substantiating the 
Veteran's claim.

In support of his application to reopen his claim for service 
connection, the Veteran submitted post-service private 
medical records dated from August 2003 to March 2004.  Those 
records show that the Veteran received intermittent treatment 
for left ankle pain.  There is no evidence in those record 
that the Veteran's left ankle disability was incurred in or 
aggravated by his period of active service.  

The Veteran also submitted testimony given by him and two 
friends before the Board at a video conference hearing in 
July 2005.  Testimony revealed that the Veteran did not have 
a left ankle condition prior to entering service.  The 
Veteran testified that he suffered a left ankle injury when 
he fell during basic training.  He asserted that he underwent 
surgery for his left ankle injury during service.  He 
reported that his left ankle disability prevented him from 
working and doing household chores and stated that he had to 
limp in order to walk.  He stated that he was unable to stand 
for long periods of time.  

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
a left ankle disability.  Although the additionally submitted 
medical records are new, in the sense that they were not 
previously considered by agency decisionmakers, they are not 
material.  The records do not show that the Veteran's pre-
existing left ankle disability was aggravated by his period 
of active service.  Accordingly, the evidence does not 
establish a fact necessary to substantiate the claim, and the 
claim for service connection for a left ankle disability 
cannot be reopened on the basis of that evidence.  38 C.F.R. 
§ 3.156(a).  

Next, although the July 2005 testimony showed that the 
Veteran did not have a left ankle disability prior to service 
and related the Veteran's current left ankle disability to 
his period of service, that evidence, though presumed to be 
credible, would not be probative.  As laypersons, the Veteran 
and his friends are not competent to give a medical opinion 
on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  While the 
Veteran and his friends can describe symptoms (including 
worsening of symptoms) that the Veteran experienced, they 
lack the medical competence to relate those symptoms to the 
Veteran's service or to provide any diagnosis as to the 
presence or absence of a disability.  Thus, while the 
evidence is new, in the sense that it has not previously been 
considered, it is not material, as it does not establish a 
fact necessary to substantiate the claim, and the claim can 
therefore not be opened on the basis of this evidence.  
38 C.F.R. § 3.156(a).  

Although the Veteran has submitted new evidence that was not 
before the Board in February 2000, the Board finds that the 
new evidence is not material to the claim and does not 
warrant reopening of the previously denied claim because it 
does not raise a reasonable possibility of substantiating the 
claim.

Therefore, it is the determination of the Board that new and 
material evidence has not been submitted with regard to the 
claim for service connection for a left ankle disability 
since the February 2000 Board decision because no competent 
evidence has been submitted showing that the Veteran's pre-
existing left ankle disability was aggravated by service.  
Thus, the claim for service connection for a left ankle 
disability is not reopened and the benefits sought on appeal 
with regard to that claim remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003 and July 2008; 
a rating decision in February 2004; and a statement of the 
case in February 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2009 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

The application to reopen the claim for service connection 
for a left ankle disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


